

117 S239 IS: American Values Act
U.S. Senate
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 239IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Mr. Risch (for himself, Mr. Rubio, Mr. Young, Mr. Cruz, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo permanently enact certain appropriations Act restrictions on the use of funds for abortions and involuntary sterilizations, and for other purposes.1.Short titleThis Act may be cited as the American Values Act.2.Permanent enactment of certain general provisions(a)Foreign Assistance Act of 1961Section 104(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b(f)) is amended to read as follows:(f)Prohibition on use of funds for abortions and involuntary sterilizationsNone of the funds authorized to be appropriated or otherwise made available to carry out this Act may be made available—(1)to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions;(2)to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations;(3)to pay for biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning;(4)to lobby for or against abortion; or(5)to any organization or program which, as determined by the President, supports or participates in the management of a program of coercive abortion or involuntary sterilization..(b)Peace Corps ActSection 301(b) of the Peace Corps Act (22 U.S.C. 2501a(b)) is amended by adding at the end the following new paragraph:(3)Subject to section 614 of the Financial Services and General Government Appropriations Act, 2014 (division E of Public Law 113–76; 128 Stat. 227), none of the funds authorized to be appropriated or otherwise made available to carry out this Act may be used to pay for abortions..